          Case 1:20-cv-09025-AT Document 66 Filed 06/14/21 Page 1 of 2

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
HUWE BURTON,                                                         DOC #: _________________
                                                                     DATE FILED: 6/14/2021____
                              Plaintiff,

               -against-                                       20 Civ. 9025 (AT)

The CITY OF NEW YORK; New York City                            ORDER
Police Department (“NYPD”) Detective Sergeant
FRANK VIGGIANO (Shield No. 2877); NYPD
Detective STANLEY SCHIFFMAN (Shield No.
3722); NYPD Detective SEVELIE JONES
(Shield No, 1808); NYPD Detective DONALD
SCHAPPERT (Shield No. 2841); Detective
EUGENE MALONEY (Shield No. 1063);
Detective BADE; Bronx County Assistant
District Attorney ELISA KOENDERMAN; in
their individual and official capacities; and
STACEY BLOCKER a/k/a STACEY GREEN,

                        Defendants.
ANALISA TORRES, District Judge:

        The Court has been advised that all claims asserted herein have been settled in principle.
ECF No. 65. The above-entitled action is hereby dismissed and discontinued without costs, and
without prejudice to the right to reopen the action within thirty days of the date of this Order if
the settlement is not consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.
          Case 1:20-cv-09025-AT Document 66 Filed 06/14/21 Page 2 of 2


        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: June 14, 2021
       New York, New York




                                              2
